DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 4 and 8-18 in the reply filed on September 30, 2022 is acknowledged.  Applicants election of U4AU6 and Acidaminococcus sp. (BV3L6) for group II species is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2022.  
Claims 4 and 8-18, drawn to the elected species are currently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant application.  The priority date is November 21, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 20, 2020, January 7, 2021, and August 9, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings are objected to because there is no reference to a SEQ ID NO: identifier in the figure or in brief description of the drawings section of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See for example page 36, section with 6. Off-target activity evaluation.  Suggest removing http://.
There is reference to nucleic acid sequences that do not have the identifier SEQ ID NO: in either the drawings or in the brief description of the drawings section in the specification.  See for example figures 1, 4, 8, 27, 28, and 30.  Applicant is referred to 37 CFR 1.821-1.825.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8-11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for genome editing using a 18-23 nucleotide guide sequence complementary to a target nucleotide sequence, does not reasonably provide enablement for any length guide sequence for both in vivo and in vitro genome editing as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to make and use the composition for genome editing with any sized guide sequence.  The undue experimentation arises due to the unpredictability based on the differing conditions of starting material.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement:
1.) The nature of the invention: 
2.) The breadth of the claims:
3.) The predictability or unpredictability of the art:
4.) The amount of direction or guidance presented:
5.) The presence or absence of working examples:
6.) The quantity of experimentation necessary:
7.) The state of the prior art:
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a composition for genome editing comprising a CRISPR RNA (crRNA) comprising a guide sequence complementary to a target nucleotide sequence and a uridine repeat sequence linked to a 3’-end of the guide sequence, or a DNA encoding the crRNA and a Cpf1 protein or a DNA encoding the Cpf1 protein.  
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation in regards to the CRISPR-Cpf1 genome editing.  Moon et al. (8/9/2021 IDS, NPL document #2) disclose guide sequence length is critical for Cpf1 nuclease activity.  Moon et al. disclose that experimental results show that a 20-nt on target sequence is critical, followed by uridine-rich 3’ tail (see page 2, right column, sixth line from bottom of page). The unpredictability arises due to the differing structures of the composition with different lengths for guide sequence and 3’-uridine repeat sequence linked to the guide sequence.
Consequently, there would be a large quantity of experimentation necessary to determine what pairs of structures are required to generate a composition that can function to do genome editing.  
4) The amount of direction or guidance presented: & 5) The presence or absence of working examples: the specification is devoid of a genus of any sized guide sequence complementary to a target nucleotide that will function to effect genome editing.
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 4, 2022